DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4-6-9, 16, 19 of copending Application No. 16/988,020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4-6-9, 16, 19 of copending application encompasses the limitation of Claims 1-20 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 9-11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al PG PUB 2021/0176757 in view of Pelletier et al PG PUB 2020/0059345.
Re Claims 1, 9 and 14, Hwang et al teaches activation of plurality of BWPs through a DCI whereby a terminal (a transceiver and a processor) receives a higher layer signaling (a first control information) from a network node for activating a first BWP wherein each BWP may be independently activated whereby two or more BWPs can be activated as configured by the higher layer [0118] wherein a second DCI independently activates a second BWP for simultaneous operation.  Hwang et al fails to explicitly teach “determining, by the terminal, whether the first BWP and the second BWP are able to activated simultaneously….continuously in an activated state during activating the second BWP.”.  However, Pelletier et al teaches the WTRU (the terminal) can determine an impairment such as RLF (able to be activated simultaneously) in the current active BWP and second BWP [0182].  One skilled in the art would have been motivated to have determine whether the channels associated with the BWP are not impaired for reliability.  Therefore it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 2, 10 and 15, when both RF channels associated the BWPs are impaired, deactivating both BWPs would have been an obvious expedient to conserve resources.

Re Claims 4 and 17, based on capability of the terminal, one skilled in the art would have been motivated to determine the RF bandwidth capacity of the terminal to determine whether the frequency domain ranges of both BWPs are in range for simultaneous operation.
Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al PG PUB 2021/0176757 in view of Pelletier et al PG PUB 2020/0059345 as applied to Claim 1 above and further in view of LI et al PG PUB 2020/0295907.
Re Claims 5, 12, Hwang et al in view of Pelletier et al teaches the terminal receiving a second DCI for activating a second BWP but fails to explicitly teaches “the second indication information indicating whether the first and second BWP are able to be activated simultaneously;”.  However, LI et al teaches in figure 3, BS determining based on the service characteristic, load and UE capability whether simultaneous operation of BWPs are enabled (also See abstract) then indicating to terminal of enablement.  One skilled in the art would have been motivated to have determined the “service characteristic, load and UE capability” before indicating simultaneous BWP operation to the terminal.  Therefore it would have been obvious to one skilled to have combined the teachings.
Claims 6-8, 13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al PG PUB 2021/0176757 in view of Pelletier et al PG PUB 2020/0059345 as applied to Claim 1 above and further in view of Zhou et al PG PUB 2021/0126763.

Re Claims 7, 19, Zhou et al teaches a wireless deactivates an Scell state/BWP in response to receiving an SCell Deactivation MAC CE (third control information) from the eNb (0120, 0143]
Re Claims 8, 20, Zhou et al teaches in figure 25, upon deactivating of BWPs based on the inactivity timer, the terminal is switched to the default BWP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472